Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office Action is in response to the claims received on 2/2/2021.

Examiner's Recommendations
The following are suggestions for applicants to overcome rejections; however, an additional search would be required in order to determine allowability:
44. (currently amended) A user equipment (UE) for taking part in a procedure for adding a cell as a secondary cell, the UE comprising: 
a memory storing instructions; and 
one or more processors configured to execute the instructions to:
create, by a mobility management entity (MME) in a core network, a closed subscriber group (CSG);
identify, by the MME, the CSG with a CSG identifier (CSG ID);
assign, by the MME, the CSG ID to a base station, a primary cell of the base station, a secondary cell, and a CSG list formed by a plurality of UE's;
enter, by the primary base station, a closed access mode;
provide, by the primary base station in closed access mode, access only to UE's on the CSG list;
connect, by a UE belonging to the CSG list, to the base station;
 by the UE, a
read, by the UE, system information in the candidate cell, the system information comprising the CSG ID;
transmit to the base station, by the UE, a measurement report which includes the  system information;
add, by the UE, the candidate cell as the secondary cell; and
communicate, by the UE, simultaneously via both the primary cell of the base station and the secondary cell. 
45. (previously presented) A method, performed by a user equipment (UE), as part of a procedure for adding a cell as a secondary cell, the method comprising: 
creating, by a mobility management entity (MME) in a core network, a closed subscriber group (CSG);
identifying, by the MME, the CSG with a CSG identifier (CSG ID);
assigning, by the MME, the CSG ID to a base station, a primary cell of the base station, a secondary cell, and a CSG list formed by a plurality of UE's;
entering, by the primary base station, a closed access mode;
providing, by the primary base station in closed access mode, access only to UE's on the CSG list;
connecting, by a UE belonging to the CSG list, to the base station;
 by the UE, a
reading, by the UE, system information in the candidate cell, the system information comprising the CSG ID;
transmitting, to the base station, by the UE, a measurement report which includes the  system information;
adding, by the UE, the candidate cell as the secondary cell; and
communicating, by the UE, simultaneously via both the primary cell of the base station and the secondary cell. 
46. (canceled).  
47. (canceled).

Claim Interpretation
Claim terminology: 
"Closed Subscriber Group (CSG)": the specification does not define this term; the Examiner recommends claiming the feature disclosed in par 6 of the specification: a `closed` access mode of a base station, in which the home base station operates a closed subscriber group (CSG) cell to which only members of the CSG may be provided access"; currently no weight is given to claimed "CSG".
"CSG ID": the specification does not define this term; the Examiner recommends claiming steps of forming and identifying a CSG as disclosed in par 19 of the specification, 
"Dual connectivity": the specification does not define this term – in fact, does not even mention "dual connectivity"; the Examiner recommends claiming the feature disclosed in par 69, where the UE connects simultaneously with two cells; the claim does not require communicating simultaneously via two cells; currently no weight is given to claimed "dual connectivity", and therefore claimed primary, secondary, and candidate cells are met by any cell in a reference.
"Measurement report": the specification does not define this term; the Examiner recommends claiming steps disclosed in par 55, where the UE receives requests to take measurements and to acquire system information from neighboring base stations; currently claimed "measurement report" is met by any message in a reference.
Claimed "....in which the UE will communicate via both a primary cell of the base station and the secondary cell when the candidate cell has been added as the secondary cell" equates to a whereby clause not positively recited, and does not have patentable weight as explained by MPEP 2111.04: “the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a ‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’ Id.”; in both product and process claims it comprises non-functional descriptive material as explained not related either functionally or structurally with step (a), since step (a) does not make use of or mention “CSG ID”, “measurement report” claimed in (b), (c).
Claims 44, 45 are interpreted as follows: 
A method, performed by a user equipment (UE), as part of a procedure for adding a cell as a secondary cell, the method comprising: 
(a) detecting, as part of the procedure for adding the cell as the secondary cell and when the UE is connected to a base station, a potential candidate ("potential candidate" is the same as candidate) cell for dual connectivity (no weight is given to claimed "dual connectivity") in which (no weight is given from here until the end of limitation (a), non-functional descriptive material as previously explained) the UE will communicate via both a primary cell of the base station and the secondary cell when the candidate cell has been added (claimed "added" is broad, and may mean, for example, adding a cell to a process) as the secondary cell (the claim does not require communicating simultaneously via both cells; therefore, claimed primary, secondary, and candidate cells are met by any cell in a reference; even if it were given weight, claimed "communicate via both" cells can be met by any reference that communicates with one cell, because communicating with the next cell would be mere repetition);
(b) reading system information in the candidate cell, the system information comprising a Closed Subscriber Group Identity (CSG ID, currently claimed "CSG ID" is met by any identifier in a reference, which could be a single id or a plurality of id's); and 
(c) transmitting, to the base station, a measurement report which includes the CSG ID (the claim does not require a measurement step; claimed "measurement report" is interpreted as any message which includes an identifier).

Response to Arguments
Applicants’ arguments with regards to claims and rejection analysis have been fully considered, but they are not persuasive.
Argument 1: Applicants argue that Claim 1 recites, inter alia, "detect, as part of the procedure for adding the cell as the secondary cell and when the UE is connected to a base station, a potential candidate cell for dual connectivity in which the UE will communicate via both a primary cell of the base station and the secondary cell when the candidate cell has been added as the secondary cell." At pages 8 and 9, the Office Action acknowledges that "[t]he first embodiment [i.e., FIG 7] of Gunnarson does not explicitly teach dual connectivity being "in which the UE will communicate via both a primary cell of the base station and the secondary cell when the candidate cell has been added as the secondary cell." However, the Office Action cites to FIG. 2 and paragraph [0046] of Gunnarson for allegedly disclosing these features missing in FIG. 7 of Gunnarson. Applicant respectfully disagrees for at least the following reasons. In cited FIG. 2, Gunnarson discloses a cellular communications system with macro and CSG cells and base stations. In FIG. 2 of Gunnarson, Rl-R4 simply represent the radio signals that each base station transmits. ("Broadcast radio signals shown as Rl-R4 are shown reaching a 

Examiner’s response to Argument 1: The Examiner respectfully disagrees with Applicants’ argument, because in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the claim does not require communicating simultaneously via two cells; claimed "dual connectivity" does not have patentable weight, as previously explained; claimed "....in which the UE will communicate via both a primary cell of the base station and the secondary cell when the candidate cell has been added as the secondary cell" equates to a whereby clause not positively recited, and does not have patentable weight as explained by MPEP 2111.04; in both product and process claims it comprises i.e., the UE can communicate via one cell, and then via another cell.

    PNG
    media_image1.png
    477
    852
    media_image1.png
    Greyscale


Argument 2: Applicants argue that specifically, in cited paragraph [0046], Gunnarson discloses the following: "...Broadcast radio signals shown as R1-R4 are shown reaching a UE/radio terminal from each of these base stations. The macro BS1 is 

Examiner’s response to Argument 2: The Examiner respectfully disagrees with Applicants’ argument, because in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the claim does not require communicating simultaneously via two cells; claimed "dual connectivity" does not have patentable weight, as previously explained; claimed "....in which the UE will communicate via both a primary cell of the base station and the secondary cell when the candidate cell has been added as the secondary cell" equates to a whereby clause not positively recited, and does not have patentable weight as explained by MPEP 2111.04; in both product and process claims it comprises non-functional descriptive material as explained by MPEP 2111.05 "Functional and Nonfunctional Descriptive Material"; even if it had patentable weight, the claim would still 

Argument 3: Applicants argue that Moreover, MPEP § 2143 states that the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art, citing KSRi nt'l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, (1950). The KSR court further held that "[I]t can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does." 550 U.S. at 418. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art. See MPEP § 2143. In this case, a conclusion of obviousness is unsupported, at least because even taken as a whole, for what they would have meant to an artisan of ordinary skill, the teachings of FIGS. 2 and 7 of Gunnarson would not have, and could not have, enabled such a person to achieve the subject matter of rejected 

Examiner’s response to Argument 3: The Examiner respectfully disagrees with Applicants’ argument, because in response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., dual connectivity "from how the term would be understood in the context of the instant specification") are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the specification does not even mention claimed "dual connectivity", until the original claim set; currently no weight is given to claimed "dual connectivity"; the claim does not require communicating simultaneously via two cells.

Argument 4: Applicants argue that second, claim 44 expressly recites that dual connectivity is a scenario in which the UE will communicate via both a primary cell of the 

Examiner’s response to Argument 4: The Examiner respectfully disagrees with Applicants’ argument, because in response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "claim 44 expressly recites that dual connectivity is a scenario in which the UE will communicate via both a primary cell of the base station and the secondary cell") are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the specification does not even mention claimed "dual connectivity", until the original claim set; the claim does not require communicating simultaneously via two cells; currently no weight is given to claimed "dual connectivity"; Claimed "....in which the UE will communicate via both a primary cell of the base station and the secondary cell when the candidate cell has been added as the secondary cell" equates to a whereby clause not positively recited, and does not have patentable weight as explained by MPEP 2111.04: “the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a ‘whereby clause in a 

Argument 5: Applicants argue that new claims 46 and 47 recite "dual connectivity in which the UE will communicate via both a primary cell of the base station and the secondary cell," and therefore these claims are also patentable since Gunnarson does not teach or suggest this feature. Applicant respectfully submits that base station claims 46 and 47 read on the elected invention, Invention II indicated in the Requirement for Restriction/Election communication dated August 11, 2020. In view of the above, Applicant respectfully requests that these claims be entered and examined in this application.

Examiner’s response to Argument 5: The Examiner respectfully disagrees with Applicants’ argument, because newly submitted claims 46, 47 are directed to an invention that is independent or distinct from the invention originally claimed for the reasons explained in the restriction analysis in the current office action. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. 

Election by Original Presentation
Newly submitted claims 46, 47 are directed to an invention that is independent or distinct from the invention originally claimed for the reasons explained in the restriction analysis in the current office action.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 46, 47 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

    PNG
    media_image2.png
    628
    843
    media_image2.png
    Greyscale

I. Invention I (non-elected), formed by claims 46, 47, drawn to Fig. HeNB 11 in Fig. 5 of the drawings, classified as H04W 4/08; Invention I is a base station which receives a measurement report from a user equipment (UE). Invention I requires a search for at least the following features not required by Invention II: 
receive, as part of the procedure for adding a cell as a secondary cell, from a user equipment (UE) connected to the base station, a measurement report;
the base station's procedure for adding a secondary cell includes a measurement report receiving step, but there is no detecting step.
Therefore, the field of search for Invention I is different from, and requires a search query different than, Invention II.

II. Invention II (elected by original presentation), formed by claims 44, 45, drawn to UE 3 in Fig. 5 of the drawings, classified as H04W88/02; Invention II is a user equipment (UE) which detects a potential candidate cell for dual connectivity. Invention II requires a search for at least the following features not required by Invention I: 
detect, as part of the procedure for adding a cell as a secondary cell and when the UE is connected to a base station, a potential candidate cell for dual connectivity;
the UE's procedure for adding a secondary cell includes a candidate detecting receiving step, but there is no receiving step.
Therefore, the field of search for Invention II is different from, and requires a search query different than, Invention I.
Distinctness
The inventions are independent or distinct, each from the other because:
Inventions I, II are related as combination and subcombination. A combination is an organization of which a subcombination is a part (MPEP 806.05(a)): Invention II (user equipment (UE) which detects a potential candidate cell for dual connectivity) is part of Invention I (base station which receives a measurement report from a user equipment (UE)).
Inventions I, II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case: 
Invention I) does not require the particulars of the subcombination as claimed (Invention II) for patentability, because: limitations of Invention I such as receive, as part of the procedure for adding a cell as a secondary cell, from a user equipment (UE) connected to the base station, a measurement report, do not require the particulars of Invention II, such as detect, as part of the procedure for adding a cell as a secondary cell and when the UE is connected to a base station, a potential candidate cell for dual connectivity; and
the subcombination (Invention II) has utility by itself or in other combinations, such as: detect, as part of the procedure for adding a cell as a secondary cell and when the UE is connected to a base station, a potential candidate cell for dual connectivity – Invention II would have utility in a system with or without the limitation of receive, as part of the procedure for adding a cell as a secondary cell, from a user equipment (UE) connected to the base station, a measurement report, as in Invention I.
An argument frequently seen is that that the inventions would (allegedly) overlap in scope, or that the inventions are not (allegedly) mutually exclusive; however, this matter is not germane to a requirement for restriction between inventions that are related as combination and subcombination. In other words, the MPEP does not require combination and subcombination to be mutually exclusive.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any 
8.21    To Establish Burden AND Requirement for Election and Means for Traversal for all Restrictions, other than an Election of Species
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a. the inventions have acquired a separate status in the art in view of their different classification;
b. the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c. the inventions require a different field of search (see MPEP § 808.02): each invention requires a field of search, and a search query, that is different from the field of search and search query for the other Inventions, as demonstrated in the above description of each invention.

Subject Matter Eligible under 35 USC 101
Please refer to the Subject Matter Eligibility Test for Products and Processes in MPEP 2106 and in the 2019 Revised Patent Subject Matter Eligibility Guidance:

    PNG
    media_image3.png
    776
    1416
    media_image3.png
    Greyscale

Step 1: Claims 44, 45 include claims directed to a process or a machine, which are statutory categories (MPEP 2106). Therefore, the answer in step 1 is YES.
Step 2A prong 1: yes, the independent claims recite an abstract idea of a mental process including an observation and judgment of detecting, as part of a procedure for adding the cell as the secondary cell and when the UE is connected to a base station, a potential candidate cell for dual connectivity; therefore, the answer is YES.
Step 2A prong 2: yes, the claim does recite additional elements that integrate the exception into a practical application of the exception. By requiring a user equipment (UE) to include in a measurement report a Closed Subscriber Group Identity (CSG ID) of a candidate cell, the invention provides a specific improvement over prior systems, resulting in an additional security check, which prevents the UE from being handed over to a cell which does not belong to the CSG of the UE, as suggested in par 16 of the specification. See for example the court decision in 118 USPQ2d 1684 Enfish, LLC v. Microsoft Corp; U.S. Court of Appeals Federal Circuit, page 1689: “much of the advancement made in eligible in step 2A.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Drazynski et al, publication number 2013/0017820, hereinafter Drazynski, teaches (please refer to Drazynski Fig. 3, 4) a UE which performs a measurement and sends a measurement report to a source base station, wherein the measurement reports includes PCI, E-CGI, TAI, and CSG ID as claimed; see also Drazynski Fig. 1B steps 6 and 7: the UE measures and reports CSG ID of the target base station, which equates to a candidate cell as claimed.

    PNG
    media_image4.png
    613
    754
    media_image4.png
    Greyscale





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
7.20.02.fti    Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 44, 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunnarson (publication number 2009/0047960), hereinafter Gunnarson.

Regarding claim 44 (currently amended), Gunnarson teaches a user equipment (UE, please refer to user equipment represented in Gunnarson Fig. 2, 7) for taking part in a procedure for adding a cell as a secondary cell (claimed "secondary cell" equates to "candidate cell" or "triggering cell" in Gunnarson par 17, 52, 55, 58, and 61), the UE comprising:

    PNG
    media_image5.png
    401
    721
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    537
    408
    media_image6.png
    Greyscale

detect, as part of the procedure for adding the cell as the secondary cell and when the UE is connected to a base station, a potential candidate cell for dual connectivity (no weight is given to claimed "dual connectivity"; Gunnarson par 10: the radio terminal reports to its serving base station measurements the radio terminal has made of the quality of signals received from the serving base station and from handover "candidate" base stations – therefore, Gunnarson's radio terminal detects candidate cells, as claimed) in which (no weight is given from here until the end of this limitation) the UE will communicate via both (the claim does not require communicating simultaneously via both cells; even if it were given weight, claimed "communicate via both" cells can be met by any reference that communicates with one cell, because communicating with the next cell would be mere repetition) a primary cell of the base station and the secondary cell (Gunnarson par 29: a radio terminal communicates with a serving base station serving a cell; par 17: a radio terminal connection may be handed over from a serving base station to a closed subscriber group (CSG) cell served by a CSG base station – therefore, the radio terminal connects to at least two cells as claimed; also in par 28: a handover of the radio terminal's connection from a first cell served by a first base station to a second cell served by a second base station occurs; par 3: radio communications terminals referred to as radio terminals or user equipment terminals UEs communicate via a radio access network (RAN) with other networks like the Internet) when the candidate cell has been added as the secondary cell (Gunnarson Fig. 2 and par 28: a handover of the radio terminal's connection from a first cell served by a first base station to a second cell served by a second base station occurs – therefore, Gunnarson's second cell has been added to a process, which meets the "added" requirement of the claim; also Fig. 7 of Gunnarson represents a UE communicating with two base stations, as claimed);
read system information in the candidate cell, the system information comprising a Closed Subscriber Group Identity (CSG ID; currently claimed "CSG ID" is met by any identifier in a reference, which could be a single id or a plurality of id's; Gunnarson par 20 and 21: the serving base station sends a second message to the radio terminal with a list identifying CSG cells for which signal quality measurements are to be reported, including all CSG cells that the radio terminal has access to, the list identifying CSG cells may be a list of cell identifiers or a range of cell identifiers – therefore, the terminal reads the CSG ID of cells in the list as claimed; par 61 in reference to Fig. 7: the serving base station sends a measurement control signal, including a list of cell identifiers of authorized CSG cells, to the particular radio terminal instructing the radio terminal to consider the set of CSG cells in the measurement report, the radio terminal complies with this instruction and sends a measurement report Meas_report CSG cell to the serving base station including the cell identity of the triggering cell – therefore, again the terminal reads the CSG ID of cells in the list as claimed; even though the claim does not require, Gunnarson's cell identifier measured by the UE does in fact identify a CSG to which the candidate cell belongs, as explained in par 64: all cells with a cell ID, e.g., CGI or PCI in a given range are assumed to belong to the CSG); and
transmit, to the base station, a measurement report (the claim does not require a measurement step; claimed "measurement report" is interpreted as any message which includes an identifier) which includes the CSG ID (Gunnarson par 61 in reference to Fig. 7: the radio terminal sends a measurement report Meas_report CSG cell to the serving base station including the cell identity of the triggering cell).
The first embodiment of Gunnarson does not explicitly teach a memory storing instructions; and one or more processors configured to execute the instructions.
However, a second embodiment of Gunnarson teaches (please refer to Gunnarson Fig. 4, 5):
a memory storing instructions (memory in Gunnarson Fig. 4); and 
one or more processors (processor in Gunnarson Fig. 5) configured to execute the instructions (software in Gunnarson par 45).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the disclosure of the first embodiment of Gunnarson, by adding a memory, a processor, and software as suggested by the second embodiment of Gunnarson, in order to obtain advantages of the technology described, including cost-efficient support for handover from a general cell to a CSG cell, while supporting a flexible CSG management where radio terminals can be added and removed with ease from the authorization lists of each CSG cell; furthermore, the use of cell identity ranges makes the solution scalable to networks of CSG cells, and if black lists are used, the effort to determine that a cell is forbidden for access is small; and to provide small scale base stations located inside buildings having transmit power considerably lower than that of a macro base station while still providing high data rate service (Gunnarson par 71).

Regarding claim 44, Gunnarson teaches (same rejection analysis as prior office action) a user equipment (UE, please refer to user equipment represented in Gunnarson Fig. 7) for taking part in a procedure for adding a cell as a secondary cell (claimed "secondary cell" equates to "candidate cell" or "triggering cell" in Gunnarson par 17, 52, 55, 58, and 61), the UE comprising:

    PNG
    media_image7.png
    705
    591
    media_image7.png
    Greyscale

a memory storing instructions (memory in Gunnarson Fig. 4); and 
one or more processors (processor in Gunnarson Fig. 5) configured to execute the instructions (software in Gunnarson par 45) to: 
detect, as part of the procedure for adding the cell as the secondary cell and when the UE is connected to a base station, a potential candidate cell for dual connectivity (Gunnarson par 10: the radio terminal reports to its serving base station measurements the radio terminal has made of the quality of signals received from the serving base station and from handover "candidate" base stations – therefore, a detection is performed by the mobile terminal as claimed);
read system information in the candidate cell, the system information comprising a Closed Subscriber Group Identity (CSG ID, Gunnarson par 20 and 21: the serving base station sends a second message to the radio terminal with a list identifying CSG cells for which signal quality measurements are to be reported, including all CSG cells that the radio terminal has access to, the list identifying CSG cells may be a list of cell identifiers or a range of cell identifiers – therefore, the terminal reads the CSG ID of cells in the list as claimed; par 61 in reference to Fig. 7: the serving base station sends a measurement control signal, including a list of cell identifiers of authorized CSG cells, to the particular radio terminal instructing the radio terminal to consider the set of CSG cells in the measurement report, the radio terminal complies with this instruction and sends a measurement report Meas_report CSG cell to the serving base station including the cell identity of the triggering cell – therefore, again the terminal reads the CSG ID of cells in the list as claimed); and
transmit, to the base station, a measurement report which includes the CSG ID (Gunnarson par 61 in reference to Fig. 7: the radio terminal sends a measurement report Meas_report CSG cell to the serving base station including the cell identity of the triggering cell).
The first embodiment of Gunnarson does not explicitly teach dual connectivity being "in which the UE will communicate via both a primary cell of the base station and the secondary cell when the candidate cell has been added as the secondary cell".
However, a second embodiment of Gunnarson teaches (please refer to Gunnarson Fig. 2):

    PNG
    media_image1.png
    477
    852
    media_image1.png
    Greyscale

dual connectivity in which the UE will communicate via both a primary cell of the base station and the secondary cell (Gunnarson Fig. 2 and par 46: broadcast radio signals shown as R1-R4 are shown reaching a UE/radio terminal from each of the base stations; macro BS1 is the base station currently serving the radio terminal) when the candidate cell has been added as the secondary cell (Gunnarson Fig. 2 and par 46: if the radio terminal moves closer to CSG cell 1 or CSG cell 2, then there is an opportunity for handover to one of these CSG cells).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the disclosure of the first embodiment of Gunnarson, by providing a network having base stations broadcasting signals to a mobile terminal, where base station 1 is currently serving the radio terminal, which will have an opportunity to handover to a second base station when it gets closer to the second base station, as suggested by the second embodiment of Gunnarson, in order to obtain advantages of the technology described, including cost-efficient support for handover from a general cell to a CSG cell, while supporting a flexible CSG management where radio terminals can be added and removed with ease from the authorization lists of each CSG cell; furthermore, the use of cell identity ranges makes Gunnarson par 71).

Regarding claim 45, Gunnarson teaches a method, performed by a user equipment (UE, please refer to user equipment represented in Gunnarson Fig. 7; the signaling diagram indicates that there is a method), as part of a procedure for adding a cell as a secondary cell (claimed "secondary cell" equates to "candidate cell" or "triggering cell" in Gunnarson par 17, 52, 55, 58, and 61), the method comprising: 
detecting, as part of the procedure for adding the cell as the secondary cell and when the UE is connected to a base station, a potential candidate cell for dual connectivity (Gunnarson par 10: the radio terminal reports to its serving base station measurements the radio terminal has made of the quality of signals received from the serving base station and from handover "candidate" base stations – therefore, a detection is performed by the mobile terminal as claimed); 
reading system information in the candidate cell, the system information comprising a Closed Subscriber Group Identity (CSG ID, Gunnarson par 20 and 21: the serving base station sends a second message to the radio terminal with a list identifying CSG cells for which signal quality measurements are to be reported, including all CSG cells that the radio terminal has access to, the list identifying CSG cells may be a list of cell identifiers or a range of cell identifiers – therefore, the terminal reads the CSG ID of cells in the list as claimed; par 61 in reference to Fig. 7: the serving base station sends a measurement control signal, including a list of cell identifiers of authorized CSG cells, to the particular radio terminal instructing the radio terminal to consider the set of CSG cells in the measurement report, the radio terminal complies with this instruction and sends a measurement report Meas_report CSG cell to the serving base station including the cell identity of the triggering cell – therefore, again the terminal reads the CSG ID of cells in the list as claimed); and 
transmitting, to the base station, a measurement report which includes the CSG ID (Gunnarson par 61 in reference to Fig. 7: the radio terminal sends a measurement report Meas_report CSG cell to the serving base station including the cell identity of the triggering cell).
The first embodiment of Gunnarson does not explicitly teach dual connectivity being "in which the UE will communicate via both a primary cell of the base station and the secondary cell when the candidate cell has been added as the secondary cell".
However, a second embodiment of Gunnarson teaches (please refer to Gunnarson Fig. 2):
dual connectivity in which the UE will communicate via both a primary cell of the base station and the secondary cell (Gunnarson Fig. 2 and par 46: broadcast radio signals shown as R1-R4 are shown reaching a UE/radio terminal from each of the base stations; macro BS1 is the base station currently serving the radio terminal) when the candidate cell has been added as the secondary cell (Gunnarson Fig. 2 and par 46: if the radio terminal moves closer to CSG cell 1 or CSG cell 2, then there is an opportunity for handover to one of these CSG cells).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the disclosure of the first embodiment of Gunnarson, by providing a network having base stations broadcasting signals to a mobile terminal, where base station 1 is currently serving the radio terminal, which will have an opportunity to handover to a second base station when it gets closer to the second base station, as suggested by the second embodiment of Gunnarson, in order to obtain advantages of the technology described, including cost-efficient support for handover from a general cell to a CSG cell, while supporting a flexible CSG management where radio terminals can be added and removed with ease from the authorization lists of each CSG cell; furthermore, the use of cell identity ranges makes the solution scalable to networks of CSG cells, and if black lists are used, the effort to determine that a cell is forbidden for access is small (Gunnarson par 71).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/RONALD EISNER/
Primary Examiner, Art Unit 2644